
	
		II
		110th CONGRESS
		1st Session
		S. 2043
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2007
			Mr. Salazar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To prohibit the closure or relocation of any county
		  office of the Farm Service Agency until at least 1 year after the enactment of
		  an omnibus law to provide for the continuation of agricultural programs for
		  fiscal years after fiscal year 2007.
	
	
		1.Prohibition on closure or
			 relocation of Farm Service Agency county officesThe Secretary of Agriculture may not close
			 or relocate any county or field office of the Farm Service Agency until at
			 least 1 year after the date of enactment of an omnibus law to provide for the
			 continuation of agricultural programs for fiscal years after fiscal year
			 2007.
		
